REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 2/3/2022.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner's amendment is based on the applicant reply (12/15/2020) of response to restriction requirement of 10/15/2020 (election without traverse). The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 19-33 (canceled).

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 10/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement on claims 9-18 (which depending on claim 1) is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement on claims 9-18 is withdrawn. Claims 9-18 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 and 34 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 34, the closest prior art are 20110082704 of Blum and US 2018/0008142 of Garoon et al.



But none of them teaches that wherein initiating a first vision-related test by presenting a series of grids individually displayed one at a time on the display, each grid having a fixation point, wherein the series of grids comprises: a first grid having a first fixation point centrally disposed on the first grid; and a plurality of subsequent grids (five grids in claim 34), wherein each subsequent grid comprises a second fixation point disposed near a peripheral edge of the subsequent grid.


wherein initiating a first vision-related test by presenting a series of grids individually displayed one at a time on the display, each grid having a fixation point, wherein the series of grids comprises: a first grid having a first fixation point centrally disposed on the first grid; and a plurality of subsequent grids, wherein each subsequent grid comprises a second fixation point disposed near a peripheral edge of the subsequent grid,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-18 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872